Citation Nr: 0310244	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  95-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for the residuals of a 
shell fragment wound to the lower back.

2.  Entitlement to service connection for the residuals of a 
shell fragment wound to the left ankle.

3.  Entitlement to an initial increased (compensable) 
evaluation for a scar on the sole of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1946.  His separation documents show that he was 
awarded the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from January 1994 and March 1995 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The case was last before 
the Board in November 1998, at which time the Board remanded 
the case to the RO for additional development.  

During the pendency of the veteran's appeal the RO granted 
service connection for the residuals of shell fragment wounds 
to the lower back and left ankle, and assigned noncompensable 
evaluations.  The Board notes that in view of the RO's 
decision to award the veteran service connection for the 
residuals of shell fragment wounds to his lower back and left 
ankle, the issue of entitlement to service connection for the 
same has been rendered moot and is, therefore, subject to 
dismissal as discussed below.

The issue of entitlement to an initial increased 
(compensable) evaluation for the service-connected scar on 
the sole of the left foot, is the subject of a remand 
immediately following this decision.


FINDINGS OF FACT

1.  By a rating decision dated in December 2002, the RO 
granted the veteran's claims of entitlement to service 
connection for the residuals of shell fragment wounds to the 
lower back and left ankle, assigning noncompensable 
evaluations therefor.  The veteran has not appealed the 
assigned evaluations.

2.  There is no longer a controversy regarding the benefit 
sought as to the issues of entitlement to service connection 
for the residuals of wounds to the lower back and left ankle 
as the RO's decision to award service connection for the same 
resolves these issues.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claims of entitlement to service connection 
for the residuals of wounds to the lower back and left ankle.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In this context, the Board observes that the RO granted 
entitlement to service connection for the residuals of shell 
fragment wounds to the lower back and left ankle in a rating 
decision dated in December 2002, and awarded noncompensable 
schedular evaluations therefor.  The veteran did not appeal 
the assigned evaluations.  As a result, the RO's decision 
awarding service connection for the residuals of shell 
fragment wounds to the lower back and left ankle has been 
fully resolved, and thus has rendered moot, the 
administrative claim on appeal to the Board.  Therefore, 
having resolved the veteran's claims in his favor, there is 
no longer a question or controversy remaining with respect to 
entitlement to service connection for the residuals of shell 
fragments wounds to the lower back and left ankle.  38 C.F.R. 
§ 3.4 (2001).  Nor are any exceptions to the mootness 
doctrine present because the relief sought on appeal, the 
initial award of service connection, has been accomplished 
without the need for action by the Board.  See, e.g., Thomas 
v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 
367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.  Accordingly, these appeals are dismissed.


ORDER

The appeal of entitlement to service connection for the 
residuals of a shell fragment wound to the lower back is 
dismissed.

The appeal of entitlement to service connection for the 
residuals of a shell fragment wound to the left ankle is 
dismissed.


REMAND

As above noted, the veteran also seeks an initial increased 
(compensable) evaluation for his service connected scar on 
the sole of his left foot.  Service connection was granted 
after the veteran filed a notice of disagreement to the 
original rating decision which denied service connection for 
his claimed disabilities, described in aggregate as residuals 
of shell fragment wounds to the back and left foot.

A March 1995 rating decision granted service connection for 
the scar as the result of an infection in the left foot, 
assigning a noncompensable evaluation.  The veteran issued a 
notice of disagreement with the evaluation and, after the 
issuance of a statement of the case, timely perfected his 
appeal.  Hence, in this case, as the rating appealed from was 
the initial grant of service connection, Fenderson applies, 
i.e., "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also, Meeks v West, 12 
Vet. App. 352 (1999).

The Board has reviewed the record and finds that further 
development is necessary.  The rating criteria for scars was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  The veteran has not been given notice 
of the new criteria.  Furthermore, it does not appear that 
the RO has evaluated the veteran's scar using the revised 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 11-97 (where there has been a change in 
the applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version most favorable to the claimant, unless 
expressly provided otherwise by Congress or by VA on the 
authority of Congress.)  

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the nature and 
extent of his service-connected scar on 
the sole of the left foot.  All indicated 
tests and studies should be accomplished.  
The claims folder, to include this remand 
and a copy of both the new and the old 
regulations concerning the evaluation of 
scars, should be made available to the 
examiner(s) for review in conjunction 
with the examination(s).  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear and 
legible manner on the examination 
report(s).

2.  The RO should consider the claim for 
an initial increased (compensable) 
evaluation for the service-connected scar 
on the sole of the left foot under the 
revised rating criteria for scars.  In so 
doing, the RO should determine whether 
the current or former rating criteria 
governing the evaluation of scars are 
more favorable to the veteran, and should 
undertake any evidentiary development 
that it deems necessary for rating the 
disability.

3.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, which 
should include the revised rating 
criteria, and provide them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran is reminded that it is his responsibility to 
report for any examinations that may be scheduled, and that 
failure to do so may result in the denial of his claim.  
38 C.F.R. § 3.655 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you




 


